Title: To George Washington from James McHenry, 15 April 1783
From: McHenry, James
To: Washington, George


                        
                            My dear General.
                            Philadelphia April the 15th 1783
                        
                        Because I have no reason to believe myself forgotten, notwithstanding you have not written to me for a long
                            time. I would not leave Philadelphia without congratulating with you upon an event the most fortunate for America, and the
                            most glorious for my general. You have carried us through a long war; you have not sunk under the severest tryals; and you
                            live to see a country enjoy the blessings of peace, and the result of your struggles. I know that you will not have it in
                            your power to return to your seat for some time, but when you do return, I have a favor to ask in the name of my fellow
                            citizens, whom I can assure you are among the foremost in gratitude for your long series of services. They all anxiously
                            wish to possess you for one day at Baltimore, and I beg you will make it convenient to oblige
                            them in what they have so much at heart. I have ventured to give them hopes, and I have now to beg leave to confirm them.
                            I have only to add my prayers that you and Mrs Washington may soon experience at Mount Vernon that peace and those
                            tranquil pleasures which are superior to all others.
                        Before I close this short letter permit me to suggest something which I wish you to do for me when you come
                            to this place or in any other manner you may think best. I am desirous as well on account of my health as from curiosity,
                            to change my climate. There will be a number of appointments made to Europe by Congress. I would have no objection to go
                            as official secretary to our resident or minister at Paris or London, and this I imagine may be easily obtained through
                            your interest. A letter to Mr Livingston might be of use. Mr Maddison from your State has weight in Congress, and could
                            promote such an appointment. Hamilton thinks the post almost certain but he is too sanguine. But you
                            will judge what ought to be done and will no doubt take those steps best calculated to give success. It
                            is said the appointments are soon to come on.
                        I return to Maryland to our Assembly which is called to meet the 21 inst. Most affectionately &
                            sincerely I have the honor to be my dear General your ob. st
                        
                            James McHenry
                        
                        
                            A propos. Has any thing been effected for Mrs Dulany?
                        
                    